DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments filed 2/24/2021
Applicant’s arguments overcome all issues regarding the drawings, specification, and 112a/b. Therefore, the corresponding objections/rejections are withdrawn.
Applicant’s amendments overcome the previous art rejections. Subsequently, the claims are allowed, as explained in detail below. 

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the art discloses “putting the first control chamber under pressure and putting the second control chamber to return so as to cause the slide to move into one of the two end positions; 
putting the second control chamber under pressure and putting the first control chamber to return, thereby causing the slide to move into the other one of the two end positions; and 
an intermediate
Regarding claim 2, analogous to claim 1, none of the art discloses “pressurizing the first control chamber and connecting the second control chamber to the return port, to cause the slide to move into the first end position; 
pressurizing the second control chamber and connecting the first control chamber to the return port, to cause the slide to move into the second end position; and 
an intermediate step of pressurizing the second control chamber so that the first control chamber and the second control chamber are maintained simultaneously under pressure for a determined length of time that allows the slide to return to the stable central position.” 
For both claims, the closest prior art is previously cited Besliu et al (US 20190322258). Besliu discloses the three steps (paragraphs 31-33) in isolation. However, Besliu is silent regarding the third step being an intermediate step. In other words, Besliu does not disclose the correct sequence of the steps.
No prior art renders obvious the deficiencies of Besliu. Furthermore, an attempted modification would likely require impermissible hindsight reasoning. 
 Claim 3 is also allowed by virtue of its dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.C.W/Examiner, Art Unit 3753                

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753